J-A09018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ATLANTIC CASUALTY INSURANCE               IN THE SUPERIOR COURT OF
COMPANY,                                        PENNSYLVANIA

                      Appellee

                 v.

EDWARD ZYMBLOSKY, EDWARD
ZYMBLOSKY, JR., EDWARD ZYMBLOSKY,
III AND GAIL ZYMBLOSKY; BOOTS &
HANKS TOWING & WRECKING; BOOTS &
HANKS TOWING & WRECKING SERVICE;
BOOKS & HANKS, INC.; HEIDI HOUSER,
ROBERT HOUSER, DOROTHY HOUSER,
DELBERT HOUSER, MARY OGDEN, MARY
IRWIN AND THOMAS IRWIN,
INDIVIDUALLY AND AS PARENTS AND
NATURAL GUARDIANS OF E.I., A MINOR;
BEN WEITSMAN & SON, INC., BEN
WEITSMAN & SON OF SCRANTON, LLC;
BEN WEITSMAN OF SCRANTON;
UPSTATE SHREDDING, LLC, UPSTATE
SHREDDING DISC., INC.,



APPEAL OF: HEIDI HOUSER AND
ROBERT HOUSER; DOROTHY HOUSER
AND DELBERT HOUSER; MARY OGDEN;
MARY IRWIN AND THOMAS IRWIN,
INDIVIDUALLY AND AS PARENTS AND
NATURAL GUARDIANS OF E.I., A MINOR

                                              No. 1167 MDA 2016


              Appeal from the Order Entered June 15, 2016
          In the Court of Common Pleas of Lackawanna County
                  Civil Division at No(s): 2015 CV 01571


BEFORE: SHOGAN, OTT, and STABILE, JJ.
J-A09018-17



MEMORANDUM BY SHOGAN, J.:                            FILED JULY 17, 2017

      Heidi Houser, Robert Houser, Dorothy Houser, Delbert Houser,

Mary Ogden, and Mary and Thomas Irwin, individually and as parents and

natural guardians of E.I., a minor, (“Appellants”) appeal from the order

granting Atlantic Casualty Insurance Company’s (“Atlantic”) motion for

summary judgment and entering judgment in favor of Atlantic in this

declaratory judgment action. We affirm.

      Atlantic filed a declaratory judgment complaint pursuant to 42 Pa.C.S.

§ 7531, et. seq., against Appellants and other involved parties as discussed

below, on February 18, 2015.       In its declaratory judgment complaint,

Atlantic asserted that it had no duty to defend or indemnify any party in the

underlying action of Heidi Houser, et. al. v. Boots & Hanks Towing &

Wrecking Service, et. al., No. 2013 CV 6433 (“The Underlying Action”).

      The trial court summarized the factual and procedural history of this

case as follows:

            The Underlying Action was filed on May 16, 2014 by
      [Appellants].   [Appellants] allege that [Edward Zymblosky,
      Edward Zymblosky Jr., Edward Zymblosky III, Gail Zymblosky,
      and Boots & Hanks Towing and Wrecking Service (“the
      Zymblosky Defendants”)] own property at 1500 North Keyser
      Avenue in Scranton, Pennsylvania (“the property”), where
      Defendants Ben Weitsman & Son, Inc., Ben Weitsman & Son of
      Scranton LLC, Ben Weitsman of Scranton, Upstate Shredding LLC
      and Upstate Shredding Disc., Inc. (“the Weitsman Defendants”)
      allegedly operate a scrap metal recycling facility pursuant to a
      lease with one or more of the Zymblosky Defendants. On
      November 28, 2011, the Weitsman Defendants engaged in an
      operation involving scrap metal and negligently caused chlorine

                                    -2-
J-A09018-17


     gas to release from a cylinder/tank/vessel stored on the
     property, which, in turn, released the gas into the air and
     created a cloud of chlorine gas to form. At the same time,
     [Appellants] Heidi and Dorothy Houser were working in an
     outdoor lot next to the property, selling Christmas trees, while
     Mary Ogden, Mary Irwin, and Emilie Irwin were traveling in a
     vehicle on North Keyser Avenue near the property.            All
     [Appellants] claim they were exposed to the cloud of chlorine
     gas and as a result, suffered injuries.

            Atlantic is involved in the Underlying Action because it
     issued an insurance policy (“the Policy”) for the salvage yard
     located on the property owned by the Zymblosky Defendants.
     Christopher Slezak (“Slezak”), owner and insurance agent for
     CSI & Associates (“CSI”), on behalf of the Zymblosky
     Defendants obtained the Policy from Atlantic through its
     Managing      General    Agent,   Aberdeen     Insurance     Group
     (“Aberdeen”). Barbara Rosetti (“Rosetti”), a licensed insurance
     agent who services client accounts at CSI for the past ten years,
     also worked on the Zymblosky Defendants’ account with regard
     to the Policy. The Policy contained a “Total Pollution Exclusion
     Endorsement,” which allegedly excludes coverage for the event
     at issue in the Underlying Action. For this reason, Atlantic filed a
     Complaint on February 18, 2015, for Declaratory Judgment that
     it has no duty to defend or indemnify any party in the Underlying
     Action.

            Subsequent to Defendants’ Answers to the Complaint,
     Atlantic filed a Motion for Judgment on the Pleadings on May 14,
     2015. Thereafter, [the trial court] issued an Order denying
     [Atlantic’s] Motion in order to more fully develop the factual
     record. By doing so, [the trial court] believed it would better be
     able to determine whether the Total Pollution Exclusion
     Endorsement is valid and whether Atlantic correspondingly owes
     a duty to defend and indemnify the insured in the Underlying
     Action. Complying with [the trial court’s order], the parties
     conducted discovery and based on the information gathered,
     [Atlantic] filed a Motion for Summary Judgment on February 25,
     2016, asserting again that it had no duty to defend and/or
     indemnify Defendants in the Underlying Action based on the
     Policy’s Total Pollution Exclusion Endorsement.

           The Houser and Zymblosky Defendants filed individual
     Replies to Atlantic’s Motion on March 28, 2016. Notwithstanding

                                    -3-
J-A09018-17


       their continued assertion that chlorine is not a pollutant, the
       Zymblosky and Houser Defendants also contend that regardless
       of the exclusion policy, “the Zymbloskys were provided
       something less than what they had bargained for regarding the
       insurance coverage (Reasonable Expectation Theory).”

Trial Court Opinion, 6/15/16, at 2-4 (internal citations omitted).

       Oral argument was held on Atlantic’s motion on May 12, 2016. The

trial court issued an order on June 15, 2016, granting Atlantic’s motion for

summary judgment and entering judgment in favor of Atlantic. On July 12,

2016, the Houser Defendants filed a notice of appeal.1 A Pa.R.A.P. 1925(b)

statement was not ordered.          The trial court submitted a statement to this

Court, indicating that in lieu of filing a Pa.R.A.P. 1925(a) opinion, it was

relying on its June 15, 2016 Memorandum and Order, which granted

Atlantic’s motion for summary judgment. Trial Court Letter, 9/29/16, at 1.

       Appellants present the following issues for our review:

       [1.] Where the total pollution exclusion contained within the
       Atlantic Casualty policy renders the coverage illusory and as
       such is void as against public policy?

       [2.] Whether [Atlantic’s] motion for summary judgment should
       have been denied as genuine issues of material fact exist that
       must be determined by the trier of fact?

       3.    Whether genuine issues of material fact remain as to the
       insured’s reasonable expectations such that [Atlantic’s] motion
       for summary judgment should have been denied?



____________________________________________


1
    The record does not reflect appeals by the other defendants.




                                           -4-
J-A09018-17


Appellants’ Brief at 4 (unnecessary capitalization omitted).2

       “The proper construction of an insurance policy is resolved as a matter

of law to be decided by the court in a declaratory judgment action.”

Swarner v. Mutual Ben. Group, 372 A.3d 641, 644 (Pa. Super. 2013).

       The Declaratory Judgments Act may be invoked to interpret the
       obligations of the parties under an insurance contract, including
       the question of whether an insurer has a duty to defend and/or a
       duty to indemnify a party making a claim under the policy. Both
       the duty to defend and the duty to indemnify may be resolved in
       a declaratory judgment action. [General Accident Ins. Co. of
       America v. Allen, 692 A.2d 1089, 1096 (Pa. 1997)] citing
       Harleysville Mutual Ins. Co. v. Madison, 415 Pa.Super. 361,
       609 A.2d 564 (1992) (insurer can seek determination of
       obligations to insured before conclusion of underlying action)
       (additional citations omitted).

              It is well established that an insurer’s duties under an
       insurance policy are triggered by the language of the complaint
       against the insured. In determining whether an insurer’s duties
       are triggered, the factual allegations in the underlying complaint
       are taken as true and liberally construed in favor of the insured.

             The obligation of an insurer to defend an action against the
       insured is fixed solely by the allegations in the underlying
       complaint. As long as a complaint alleges an injury which may be
       within the scope of the policy, the insurer must defend its
       insured until the claim is confined to a recovery the policy does
       not cover.

             The particular cause of action that a complainant pleads is
       not determinative of whether coverage has been triggered.
       Instead it is necessary to look at the factual allegations
       contained in the complaint. If we were to allow the manner in
       which the complainant frames the request for damages to
       control the coverage question, we would permit insureds to
       circumvent exclusions that are clearly part of the policy of
____________________________________________


2
    We have renumbered Appellants’ issues for ease of disposition.



                                           -5-
J-A09018-17


      insurance. The insured would receive coverage neither party
      intended and for which the insured was not charged. The fact
      that the plaintiffs couched their claims in terms of negligence
      does not control the question of coverage.

           We focus primarily on the duty to defend because it is
      broader than the duty to indemnify. If an insurer does not have
      a duty to defend, it does not have a duty to indemnify.
      However, both duties flow from a determination that the
      complaint triggers coverage.

American Nat. Property and Cas. Companies v. Hearn, 93 A.3d 880,

884 (Pa. Super. 2014) (some internal citations and quotation marks

omitted).

      In reviewing orders granting summary judgment, we note the

following:

            Our scope of review of an order granting summary
      judgment is plenary. We apply the same standard as the trial
      court, reviewing all the evidence of record to determine whether
      there exists a genuine issue of material fact. We view the record
      in the light most favorable to the non-moving party, and all
      doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party. Only where there is
      no genuine issue as to any material fact and it is clear that the
      moving party is entitled to a judgment as a matter of law will
      summary judgment be entered.

National Cas. Co. v. Kinney, 90 A.3d 747, 752 (Pa. Super. 2014) (internal

citations and quotation marks omitted).    “The appellate Court may disturb

the trial court’s order only upon an error of law or an abuse of discretion.”

Id. at 753.

      In their first issue, Appellants argue that the total pollution exclusion

contained within the insurance policy renders the coverage illusory and as


                                     -6-
J-A09018-17


such, is void against public policy. Appellants’ Brief at 4, 20. Appellants rely

on Heller v. Pennsylvania League of Cities & Municipalities, 32 A.3d
1213 (Pa. 2011), in support of this assertion.       Id. at 22-23.   Appellants

argue that the total pollution exclusion would bar almost all claims by the

Zymbloskys due to the nature of their business, rendering the policy useless.

Id. at 23-26. Appellants argue that under the definition of pollutant in the

policy, “any substance regardless of form (solid, liquid, or gas) may be

considered a pollutant.”    Id. at 25.     Appellants further assert that the

definition includes “waste,” which is further defined to include “material to

be recycled, reconditioned or reclaimed.”      Id.    According to Appellants,

“[t]he entire nature of the Zymblosky’s business is to recycle, reclaim,

and/or recondition materials.” Id. “Therefore, almost all foreseeable injury

or property damage would have been caused in part by the movement of

waste/scrap metal on the property and therefore be excluded from coverage

pursuant to the total pollution exclusion.” Id. at 26.

      The relevant portion of the pollution exclusion in the policy provides as

follows:

             TOTAL POLLUTION EXCLUSION ENDORSEMENT

            Exclusion f. under paragraph 2, Exclusions of Section I –
      Coverage A – Bodily Injury and Property Damage Liability is
      replaced by the following:

      This insurance does not apply to:

      f. Pollution


                                     -7-
J-A09018-17


            (1) “Bodily injury” . . . which would not have occurred in
            whole or in part but for the actual, alleged or threatened
            discharge, dispersal, seepage, migration, release or escape
            of “pollutants” at any time.

Insurance policy, 11/24/10, Total Pollution Exclusion Endorsement, at 5.

      The policy defines “pollutants” as:

      solid, liquid, gaseous, or thermal irritant or containment or all
      material for which a Material Safety Data Sheet is required
      pursuant to federal, state, or local laws, where ever discharged,
      dispersed, seeping, migrating or released, including onto or into
      the air or any air supply, water or any water supply or land,
      including but not limited to petroleum, oil, heating oil, gasoline,
      fuel oil, carbon monoxide, industrial waste, acid, alkalis,
      chemicals, waste, treated sewage; and associate smoke, vapor,
      soot and fumes from said substance. Waste includes material to
      be recycled, reconditioned or reclaimed.

Id.

      The trial court stated the following regarding the determination to

define chlorine as a pollutant:

      Here [Appellants] failed to present [] evidence demonstrating
      why chlorine gas should not be considered a pollutant or
      contaminant as defined by Atlantic’s policy. . . .

             In fact, the only evidence presented to this [c]ourt favors
      defining chlorine as a pollutant.       For example, [Atlantic]
      presented evidence including: (1) dictionary definitions of
      chlorine state that “chlorine is a gaseous chemical agent which
      elicits an inflammatory response”; (2) the Sixth Circuit in U.S.
      Fidelity and Guaranty Co., supra found that chlorine is a
      pollutant within the meaning of the policy at issue and that the
      bodily injury did arise from a discharge of this pollutant; (3)
      federal/state statutes and regulations define and treat chlorine
      gas as a pollutant; (4) the Policy defines a ‘pollutant’ as a
      material requiring a MSDS, which chlorine gas requires; (5) the
      Underlying Complaint makes specific allegations and admissions
      that its inhalation caused the Underlying Plaintiffs’ physical
      harm; and (6) it is undisputed that chlorine gas is a dangerous

                                     -8-
J-A09018-17


      and potentially deadly chemical. For these reasons, [the trial
      court found] that chlorine gas is a potentially hazardous and
      toxic material. Therefore, chlorine is an irritant or contaminant
      constituting a pollutant under the Policy.

Trial Court Opinion, 6/15/16, at 27-28. Thus, we agree with the trial court’s

conclusion that there was no genuine issue of material fact regarding the

classification of chlorine as a pollutant under the policy.

      Next, we consider whether the pollution exclusion renders the

coverage illusory and as a result, contravenes public policy, as alleged by

Appellants.

      Generally, courts must give plain meaning to a clear and
      unambiguous contract provision unless to do so would be
      contrary to a clearly expressed public policy. In several recent
      cases, this Court has examined claims that unambiguous
      provisions in [] insurance policies are unenforceable because
      they violate public policies [. . . .] In response, we have
      affirmed our reticence to throw aside clear contractual language
      based on “the often formless face of public policy.” With regard
      to the concept of public policy, we have stated:

              Public policy is to be ascertained by reference to the
              laws and legal precedents and not from general
              considerations of supposed public interest. As the
              term “public policy” is vague, there must be found
              definite indications in the law of the sovereignty to
              justify the invalidation of a contract as contrary to
              that policy.... Only dominant public policy would
              justify such action.     In the absence of a plain
              indication of that policy through long governmental
              practice or statutory enactments, or of violations of
              obvious ethical or moral standards, the Court should
              not assume to declare contracts ... contrary to public
              policy.    The courts must be content to await
              legislative action.

              It is only when a given policy is so obviously for or
              against the public health, safety, morals or welfare

                                      -9-
J-A09018-17


            that there is a virtual unanimity of opinion in regard
            to it, that a court may constitute itself the voice of
            the community in so declaring that the contract is
            against public policy.

Heller, 32 A.3d at 153-154 (some internal quotation marks and citations

omitted).

     As noted, Appellants rely on Heller in support of their contention that

the policy exception resulted in illusory coverage in contravention of public

policy. This Court previously summarized the holding in Heller as follows:

     In Heller, our Supreme Court was asked to determine whether
     “it [was] a violation of public policy to exclude from underinsured
     motorist (UIM) coverage a claim by an individual eligible for
     workers’ compensation benefits.” Heller, 32 A.3d at 1215. The
     appellant (Heller) was severely injured in an automobile accident
     during the course of his employment as a police officer for
     Sugarcreek Borough. Id. Subsequently, Heller sought UIM
     benefits from the borough under a policy issued by the appellee
     [an insurer], who ultimately denied Heller’s claim under a policy
     exclusion providing that UIM coverage did not apply to “any
     claim by anyone eligible for workers’ compensation benefits.”
     Id.

           The Supreme Court noted that the borough voluntarily
     elected to purchase the optional UIM coverage and paid a
     premium to the appellee for the coverage. Id. at 1222. The
     Supreme Court therefore found persuasive Heller’s argument
     that the borough purchased illusory coverage. Id. at 1223,
     1228. As the Supreme Court observed:

            Instantly, we are presented with the situation where
            a mandatory offering under the Motor Vehicle
            Financial Responsibility Law (MVFRL) was accepted
            by the borough, who paid a premium for UIM
            coverage to provide additional protection to its
            employees who operate or occupy its vehicles. The
            vehicles in question are used by borough employees
            during the course and scope of their employment.
            Thus, the vast majority of all UIM claims likely

                                    - 10 -
J-A09018-17


            will be made by borough employees who are
            eligible for workers’ compensation. The subject
            exclusion, however, operates to deny UIM benefits to
            anyone who is eligible for workers’ compensation.
            Therefore, we find that [the appellee] sold the
            borough additional coverage that, in effect, will
            not attach by virtue of an exclusion. Under the
            facts of this case and as applied to borough
            employees, the exclusion renders the coverage
            illusory. Further, the exclusion operates to convert
            the appellee’s statutory obligation into a sham
            offering.   The appellee received a windfall by
            charging the borough a premium for the coverage.

Heller, 32 A.3d at 1223 (emphases in original).          The court further

remarked:

     To uphold the exclusion would thwart the purpose of the [law]
     by allowing an insurer to deny benefits for which their insured
     paid a premium.       Thus, permitting the exclusion to stand
     provides a disincentive for insureds to pay premiums for
     coverage that is not statutorily required and relieves the insurer
     of its obligation to provide benefits for which the insured paid.
     While the borough may have received a reduced premium in
     exchange for what the appellee deems “limited” coverage, an
     insured cannot contract for illusory coverage.

     Id. at 1225.

Westfield Ins. Co. v. Astra Foods Inc., 134 A.3d 1045, 1053 (Pa. Super.

2016).

     In Westfield, this Court found Heller inapplicable because the policy

exclusion at issue was not aimed at foreclosing the majority of expected

claims; rather, it only excluded a claim under the factual circumstances of

that particular case. Westfield Ins. Co., 134 A.3d at 1054. Additionally, in

TIG Ins. Co. v. Tyco International Ltd., 919 F. Supp. 2d 439, 466 (M.D.


                                   - 11 -
J-A09018-17


Pa. 2013),3 the court presented the following tenets regarding illusory

insurance coverage:

       Insurance coverage is considered “illusory” where the insured
       purchases no effective protection. An insurance policy is not
       illusory if it provides coverage for some acts; it is not illusory
       simply because of a potentially wide exclusion. Coverage under
       an insurance policy is not illusory unless the policy would not pay
       benefits under any reasonably expected set of circumstances.
       Contracts are illusory when one party exploits the other; where
       the contracts are hopelessly or deceptively one-sided.

Id. at 466 (internal citations and quotations omitted). Indeed, the TIG Ins.

Co. Court cited Heller for the principle that: “Whether coverage is illusory

must be determined under the specific facts of each case.”            Id. at 466.

(citing Heller, 32 A.3d at 1223.               “The relevant inquiry is whether a

particular coverage provision is swallowed-up by an exclusion, not whether

the policy as a whole provides some degree of coverage despite the

existence of an exclusion.” TIG Ins. Co., 919 F. Supp. 2d at 466.

       In the case sub judice, we agree with the trial court’s conclusion that

Heller is not applicable.        Trial Court Opinion, 6/15/16, at 35.     We can

anticipate many types of incidents that could occur on the subject property

that would not be excluded by the policy’s total pollution exclusion. Indeed,

Atlantic has presented two such potential scenarios where the policy would

____________________________________________


3
   “While we recognize that federal district court cases are not binding on
this court, Pennsylvania appellate courts may utilize the analysis in those
cases to the extent we find them persuasive.” Umbelina v. Adams, 34
A.3d 151, 159 n.2 (Pa. Super. 2011).



                                          - 12 -
J-A09018-17


provide coverage: 1) where a customer or invitee suffered a slip and fall on

the premises due to an irregular physical condition of the premise’s surface

area due to poor maintenance; or 2) where a customer or invitee was on the

premises while the insured was doing demolition work on a vehicle and the

customer or invitee was injured by such process.          Atlantic’s Brief at 32.

Further, we cannot agree with Appellants’ interpretation of “waste” as it is

presented in the policy’s definition of “pollutants.” “Waste” as used in that

definition refers to waste resulting from the discharge, dispersal, seeping,

migrating or release of a pollutant.          Insurance Policy, 11/24/10, Total

Pollution Exclusion Endorsement, at 5. Thus, we do not interpret “waste” as

used in the “pollutants” definition to apply to any and all recycled, reclaimed,

or reconditioned substances in the salvage yard, as argued by Appellants.

      Accordingly, we conclude that the total pollution exclusion would not

bar “almost all claims” made under the policy. Even assuming, arguendo,

that the pollution exclusion is a potentially wide exclusion, the coverage still

is not illusory because it will provide coverage under other reasonably

expected sets of circumstances.     Thus, the exclusion does not render the

coverage illusory in contravention of public policy.          Appellants’ claim

therefore fails.

      In their second issue, Appellants argue that the trial court erred in

granting Atlantic’s motion for summary judgment.         Appellants’ Brief at 20.

After setting forth statements of law regarding the standard for entry of


                                     - 13 -
J-A09018-17


summary judgment in the argument section of their brief on this issue,

Appellants simply state:      “The evidence in this matter demonstrates that

genuine issue of material fact remain regarding whether [Atlantic] has a

duty to defend and indemnify the Zymblosky Defendants.                    As such, the

lower Court erred in granting [Atlantic’s] Motion for Summary Judgment.”

Id. at 20.    Appellants do not further develop this argument nor do they

identify those remaining genuine issues of material fact.

        “Where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” Umbelina v.

Adams, 34 A.3d 151, 161 (Pa. Super. 2011); Pa.R.A.P. 2119(a).                     “This

Court will not act as counsel and will not develop arguments on behalf of an

appellant.”   Irwin Union Nat. Bank and Trust Co. v. Famous, 4 A.3d
1099, 1103 (Pa. Super. 2010). It is not this Court’s responsibility to comb

through the record seeking the factual underpinnings of a claim. Id. When

deficiencies in a brief hinder our ability to conduct meaningful appellate

review, we may dismiss the appeal entirely or find certain issues to be

waived.     Id.; Pa.R.A.P. 2101.     Because Appellants’ failure to sufficiently

develop    their   argument    significantly    hinders   our   ability    to   conduct

meaningful review of this issue, we find this claim waived.           Id.; Pa.R.A.P.

2101.




                                       - 14 -
J-A09018-17


      In their final issue, Appellants maintain that summary judgment was

improperly entered because there are genuine issues of material fact that

remain as to the insured’s reasonable expectations regarding insurance

coverage. Appellants’ Brief at 29. In support of their position, Appellants

argue that the trial court focused solely on the representations made by

Slezak to the Zymbloskys and failed to consider the representations made

directly by Atlantic to the Zymbloskys. Id. at 31. Appellants contend that

Atlantic directly represented to the Zymbloskys that they would be covered

for activities inherent in operating a salvage yard.    Id. Appellants further

argue that the trial court erred in concluding that Slezak was the exclusive

agent of the Zymbloskys.     Id. at 35.      Appellants contend that there is a

genuine issue of material fact as to whether Slezak was a dual agent

working for Atlantic and therefore representations by Slezak can be

attributed to Atlantic.    Id.    Additionally, Appellants assert that the

Zymbloskys reasonably relied on the representations made by Slezak, who

was acting as an agent for Atlantic, and that the Zymbloskys reasonably

expected that their business was covered. Id. at 38.

      The trial court concluded that the reasonable expectations doctrine is

inapplicable and does not void the total pollution exclusion endorsement in

the policy. Trial Court Opinion, 6/15/16, at 28. Specifically, the trial court

found that Slezak’s alleged deception did not cause the Zymbloskys to

reasonably believe that the injuries due to pollutant exposure were covered


                                    - 15 -
J-A09018-17


under the policy, as there was no ambiguity in the policy’s exclusion of

coverage for bodily injury caused by a pollutant. Id. at 28-31. Moreover,

the evidence supports the conclusion that Slezak was not an agent of

Atlantic who could bind Atlantic by his representations, but rather was an

agent of CSI and the Zymbloskys. Id. at 28-33. Furthermore, Appellants

present no evidence of representations made directly by Atlantic to the

Zymbloskys.      See Appellants’ Brief at 31-35.    The trial court addressed

Appellants’ claims in great detail in its opinion entering summary judgment,

and the trial court’s determinations on these issues are supported by the

evidence of record. Accordingly, we affirm the trial court’s decision and do

so based on the thorough trial court opinion entered on June 15, 2016,

granting Atlantic’s motion for summary judgment.4       Because there was no

genuine issue of material fact regarding these matters, the trial court

properly entered summary judgment.

       Order affirmed.




____________________________________________


4
  The parties are directed to attach copies of this opinion to future filings in
the event of further proceedings in this matter.



                                          - 16 -
J-A09018-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/2017




                          - 17 -
Circulated 06/23/2017 09:49 AM